Citation Nr: 0911916	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  98-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for complications of treatment for a non-healing 
decubitus ulcer from 1984 to 1986.    


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from August 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                  

In a November 2003 decision, the Board remanded this case for 
additional development.  Subsequently, in June 2008, the 
Board sought an opinion from the Veterans Health 
Administration (VHA).  See 38 C.F.R. § 20.901.  Pursuant to 
this request, the Board received VHA opinions from three 
different physicians, all dated in October 2008, and they are 
associated with the claims file.  The case is now ripe for 
appellate consideration.   

In the Veteran's substantive appeal (VA Form 9), dated in 
November 1998, the Veteran indicated that he desired a 
hearing before the Board at the RO.  However, by 
correspondence from the Veteran to the RO, received in July 
2002, he withdrew his request for a Travel Board hearing and 
requested that his case be forwarded to the Board.


FINDINGS OF FACT

1.  As the result of negligent treatment at a VA Medical 
Center (VAMC) in approximately 1983 or 1984, a piece of NU-
Gauze was left as packing in a non-healing wound and traveled 
through the Veteran's leg and exited from the front of the 
thigh; this negligent treatment resulted in a right ischial 
pressure ulcer which was subsequently closed, and a right 
lateral thigh tract which was subsequently excised; the 
Veteran currently has residual scars from the right ischial 
pressure ulcer and the healed lateral thigh tract.   

2.  A few days after the Veteran's December 1997 VA surgery 
for the removal of a Harrington rod, he developed a right 
gluteal abscess; the relevant competent evidence is in 
relative equipoise as to whether the surgical removal of the 
Harrington rod activated a dormant bacteria and caused the 
Veteran to develop a right gluteal abscess; the result of the 
Veteran developing a right gluteal abscess, with residual 
scars, due to dormant bacteria being activated during the 
December 1997 surgery was an event not reasonably 
foreseeable.   


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residual scars from a right ischial pressure ulcer, a right 
lateral thigh tract, and a right gluteal abscess, have been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 
17.32 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim.

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that compensation under 38 
U.S.C.A. § 1151 for residual scars from the right ischial 
pressure ulcer, the lateral thigh tract, and the right 
gluteal abscess is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.

II.  Factual Background

In November 1975, the Veteran sustained a severe injury to 
the lower back when he was struck by a mobile home that 
slipped from its foundation.  The trauma resulted in a 
fracture of the first lumbar vertebra (L1) and injury to the 
spinal cord with impaired left and right extremity motor 
strength.  

By an August 1975 rating action, the RO granted the Veteran's 
claim for a nonservice-connected pension.

VAMC inpatient and outpatient treatment records, dated from 
February 1982 to May 1986, show that in February 1982, the 
Veteran underwent an excision of sinus tracts and closure 
with suction drainage.  At that time, the surgeon stated that 
the Veteran had a long history of sinus tracts which drained 
in two locations.  One drainage site was on the lateral 
aspect of the right thigh.  A second sinus tract was on the 
posterior aspect of the right buttock, just lateral to the 
coccyx.  The course of the tracts were extensive, extending 
up beneath the gluteus maximus both medially and laterally.  
Following the surgery, the Veteran was diagnosed with sinus 
tracts of the right buttock.  In March 1982, he was diagnosed 
with residual sinus tract of the right gluteal region.  The 
Veteran was once again hospitalized and underwent an excision 
of residual sinus tract and removal of ectopic calcification 
of the right ischium.  

The VAMC treatment records include a Hospital Summary which 
shows that the Veteran was hospitalized from January to March 
1983, for a recurrent right perirectal abscess.  While he was 
hospitalized, he underwent an I & D (incision and drainage) 
of the right perirectal abscess and debridement and closure 
of the right perirectal, ischial wound.  On the 16th 
postoperative day, the Veteran's wound was packed and left 
open.  The wound healed and by the time of discharge, the 
wound was very shallow, the depth being less than a half of 
an inch.  Although the wound was not completely closed, the 
Veteran wished to be discharged home to take care of his 
personal business.  He was advised to stay down for another 3 
to 4 weeks following complete closure of the skin.  

The VAMC records further include a Discharge Summary which 
reflects that the Veteran was hospitalized from December 1985 
to May 1986, for recurrent right ischial decubitus.  In 
January 1986, he underwent an excision of the right ischial 
pressure sore and a right biceps femoris muscle flap 
transposition.  That procedure was repeated in February 1986, 
with a re-excision of the right ischial pressure sore and a 
re-rotation of the right thigh flap.  In April 1986, the 
Veteran underwent a left gracilis muscle flap with a split 
thickness skin graft coverage over the right ischial sore.  
In a VA Pathology Report, dated in April 1986, a physician 
stated that the pathology testing of an ischial sore showed 
chronic ulcer (decubitus).  There was inflamed granulation 
tissue and a pronounced foreign body giant cell response to 
material embedded within the tissue.  During the Veteran's 
rehabilitation, it was noted that he had a small sinus tract 
along the flap that was treated with dressing and packing.  
Upon his discharge, the pertinent diagnoses were the 
following: (1) right ischial pressure sore, (2) L-1 
incomplete paraplegic, (3) paraplegia, and (4) suture line 
infection staphylococcal.     

A VA Discharge Summary shows that the Veteran was 
hospitalized from December 1997 to March 1998.  Upon 
admission, it was noted that the Veteran was a L1 paraplegic 
who had a Harrington rod in his spine for 22 years.  The 
Veteran had been experiencing low back pain which was 
considered to be secondary to the Harrington rod.  He was 
hospitalized in order to undergo surgery for the removal of 
the Harrington rod.  It was reported that in the skin area, 
the Veteran had no pressure ulcer.  There were old scars on 
the right thigh and buttock area from previous pressure ulcer 
surgery.  Approximately five days following the Veteran's 
surgery and the removal of the Harrington rod, he developed a 
fever.  A small hole subsequently opened, laterally on the 
right side, from his anus and copious pus came out.  Surgeons 
from the plastic surgery department then drained a large 
abscess on the Veteran's right butt cheek, lateral to his 
anus.  They also performed an irrigation and debridement of 
the Veteran's right buttock abscess.  The Veteran was placed 
on an antibiotic regimen.  In January 1998, he underwent a 
right gluteal sinus tract wound laser debridement and a 
fissure repair.  Upon his discharge, the Veteran's open sinus 
proximal to the right side of the rectum was approximately 
1.5 centimeters deep with minimal drainage.  The Veteran was 
directed to continue to do the dressings himself and the 
small sinus tract was expected to heal in a few days.  The 
pertinent diagnoses were the following: (1) recent Harrington 
rod removal, (2) L1 incomplete paraplegia, and (3) right 
gluteal sinus tract with infection status post-operative.        

In May 1998, the Veteran underwent a VA examination.  At that 
time, the examiner stated that in 1981, the Veteran developed 
a decubitus ulcer on the right buttock.  He subsequently 
underwent multiple grafting procedures in an attempt to heal 
the decubitus of the right buttock.  The right buttock ulcer 
persisted and the Veteran developed two sinus tracks which 
extended from the right posterior lateral hip area to the 
medial aspect of the right buttock adjacent to the anus.  The 
Veteran indicated that the two sinus tracks were periodically 
packed with gauze to promote healing.  According to the 
Veteran, a strip of gauze was left in place following a 
packing and the entrance site through which the gauze was 
inserted healed over.  The Veteran reported that 
approximately one year later (1985), an ulcerative lesion 
developed on the right mid anterior thigh.  According to the 
Veteran, he probed the lesion and noted the presence of 
gauze.  He stated that he removed approximately 10 feet of 
gauze from the ulcerative site on the right anterior thigh.  
The Veteran indicated that the right buttock ulceration 
persisted from 1986 to 1996.  In 1996, the Veteran underwent 
extensive debridements of the right decubitus ulcer, 
including laser debridements.  The Veteran noted that the 
debridement procedures were successful and the right buttock 
decubitus ulcer healed.  In December 1997, the Veteran 
underwent surgery to have his Harrington rod removed.  A few 
days after surgery, the Veteran developed an ulcerative 
lesion to the right of the anus and purulent material was 
drained from that site.  Physicians from the plastic surgery 
department drained a large abscess of the right buttock.  The 
Veteran subsequently underwent further debridement and 
successful flap closure of the right gluteal pressure ulcer.     

The physical examination showed that the Veteran had a healed 
circular scar, 1 centimeter in diameter that was over the 
anterior aspect of the proximal right thigh.  That scar, 
according to the Veteran, represented the site from which he 
removed the gauze in 1985.  No open wounds of the buttocks 
were present at the time of the examination.  The pertinent 
diagnoses were the following: (1) recurrent decubitus ulcers 
of the buttocks with associated fistulous tracks since 1978 
and status post multiple debridements and skin graftings in 
an attempt to promote wound healing, and (2) development of 
right buttock abscess following removal of a Harrington rod 
in December 1997.  The examiner stated that the Veteran had 
developed decubitus ulcers and subcutaneous fistulous tracks 
of both buttocks and the right hip area in the late 1970's 
and early 1980's.  The examiner indicated that according to 
the Veteran, a gauze pack was inadvertently left in a right 
buttocks fistulous track in 1984.  The Veteran noted that 
approximately one year later, he removed the gauze pack from 
an ulcerative site, which developed in the anterior right 
proximal thigh.  Right buttock decubiti and the associated 
fistulous tracks persisted until the Veteran underwent 
extensive debridement of the infected sites in 1995.  The 
Veteran developed a right buttock abscess following removal 
of the Harrington rod in December 1997.  The examiner opined 
that it was likely that dormant bacteria related to the 
Veteran's previous decubitus ulcers of the buttocks and the 
associated fistulous tracts were activated following the 
removal of the Harrington rod.  The examiner stated that 
impaired arterial flow to the Veteran's buttocks area was 
likely following the multiple skingraftings, and that the 
immune response to illness in paraplegic patients was often 
decreased.  According to the examiner, the Veteran's right 
buttock abscess of December 1997 was therefore believed to be 
related to the previous decubitus ulcers and fistulous tracks 
which developed in the late 1970's and early 1980's, although 
it was not possible to relate the recent buttock abscess and 
past buttock and right thigh infections, one to the other, 
with absolute certainty.         

Pursuant to the Board's November 2003 remand decision, the RO 
obtained a VA medical opinion which was pertinent to the 
Veteran's claim.  In a June 2004 statement from S.S., M.D., 
Attending Physician at the VA Spinal Cord Injury Unit, Dr. S. 
stated that he had cared for the Veteran as an inpatient for 
medical, surgical, and rehabilitation treatment of 
paraplegia, sacral pressure ulcers, and perianal subcutaneous 
fistulas.  Dr. S. indicated that he had reviewed the 
Veteran's claims file.  He also provided copies of digital 
photographs taken from the Veteran's most recent 
hospitalization in May 2004 for resection of coccygeal 
osteomyelitits and partial sacrectomy and closure, with a 
gluteal rotation flap.  The photographs showed the Veteran's 
affected areas, and Dr. S. marked the anatomic locations of 
previous procedures.  Dr. S. specifically noted that one of 
the photographs showed the Veteran's right gluteal, with 
curved upper gluteal healed scar and healed scar at the lower 
gluteal border and upper thighs.  

In the June 2004 statement, Dr. S. stated that following a 
review of the Veteran's claims file, what was "particularly 
striking," was the Veteran's tendency to develop draining 
tracts in response to local infection and wounds.  Dr. S. 
indicated that the Veteran was concerned that the NU-Gauze 
that was used for wound packing of his right ischial pressure 
ulcer during the early 1980's, could have been left there and 
then migrated in a tract down the outside of his thigh.  
According to Dr. S., it was clear that the Veteran had the 
tendency to form those tracts and that NU-Gauze, if present, 
could have conceivably migrated down a tract over time.  
Although the Veteran's history also demonstrated that he had 
a tendency to form tracts on his own without the stimulus of 
a gauze foreign body.  Dr. S. reported that unfortunately, 
the medical records did not document the gauze or resultant 
abscess with imaging.  According to Dr. S., the clinical 
course was consistent with such a problem as the Veteran did 
not heal during the time the gauze could have been present.  
Dr. S. stated that the gauze if left as a foreign body could 
have contributed to infection that may have sustained the 
persistent and recurrent right ischial pressure ulcer.  
Nevertheless, Dr. S. indicated that the tract had been 
excised and the right ischial pressure ulcer had been 
successfully closed and remained so.  At present, aside from 
the scars from the right ischial pressure ulcer and the 
healed (excised) lateral thigh tract, there was no new 
disability.  

By the statement from Dr. S., he reported that on chart 
review of the medical and surgical care provided to the 
Veteran for his pressure ulcers and sinus tracts during the 
period from 1982 to 1986, he found no major deficiencies in 
active medical and surgical treatment.  Dr. S. stated that 
one omission was worth noting.  In February 1983, the Veteran 
was sent home to heal a right ischial pressure ulcer with an 
associated sinus tract.  According to Dr. S., in situations 
of poor healing, it was a common practice to image the area 
to rule out abscess formation and foreign debris.  There was 
no CT (computed tomography), sonogram, or soft tissue x-ray 
in the chart from that period to provide evidence of a search 
for a foreign body or abscess that could have been retarding 
healing or maintaining infection.      

In the June 2004 statement, Dr. S. stated that whenever a 
patient broke open healing skin and drainage started, a 
sequestered abscess or osteomyelitis was implicated.  
According to Dr. S., in the Veteran's case, there was no 
consistent clinical evidence that there were bacteria in the 
region of the right gluteal or thigh area.  Measures of 
inflammation that frequently predicted occult infection were 
erythrocyte sedimentation rate and white blood cell count.  
They tended to be less sensitive if a patient had recently 
open skin.  According to Dr. S., there was no error or lack 
of skill associated with the management of the Veteran's case 
at the VAMC.  Dr. S. stated that in 1997, and at present, 
there was no particular protocol for care of persons with 
spinal cord injury (SCI) who may have wound contamination and 
bacterial overgrowth.  According to Dr. S., it was a common 
surgical procedure to debride any nonviable tissue at the 
time of flap surgery and explore and resection any abscess or 
tract cavity.  The surgical team that recovered the 
Harrington rod complied with normal surgical practice under 
the circumstances.  Dr. S. indicated that there was no reason 
for them to suspect or predict that a right gluteal infection 
would develop days after the Harrington rod removal.  Dr. S. 
reported that removal of the Harrington rod supported 
recovery by taking a potentially infectable foreign body out.        

In the statement from Dr. S., he further noted that episodes 
of recurrent right gluteal and limb infection had been 
frequent on review of the Veteran's care over the last 20 
years.  Notably, a right gluteal abscess developed in 1997, a 
few days after the Harrington rod was surgically removed.  
That raised the question about sequestered infection or 
osteomyelitis as a source prior to the Veteran's recent 
sacral flap in May 2004.  The Veteran's ESR (erythrocyte 
sedimentation rate) had remained up around 1000 but the 
Veteran had open wounds and fistulas.  According to Dr. S., 
that was sufficient explanation.  The MRI (magnetic resonance 
imaging) of the pelvis completed at the VAMC in February 2004 
revealed no evidence of an abscess or retained foreign body 
that could act as a source of bacteria.  Dr. S. stated that 
he had examined the Veteran upon his admission in May 2004.  
According to Dr. S., it was clear that the Veteran had a 
variety of impairments that had resulted from his pressure 
ulcers and sinus tracts.  The multiple scars and relocated 
myocutaneous flaps illustrated in the enclosed photographs 
represented areas of skin with high risk for breakdown.  The 
right gluteal and right thigh scars from the surgery 
performed in 1995 were well healed.  Those were areas that 
had not healed in the 1980's.      

In January 2005, the Board sought a VHA opinion.  See 38 
C.F.R. § 20.901.  The VHA physicians were requested to offer 
an opinion as to whether it was at least as likely as not (50 
percent or more likelihood) that any disability attributable 
to treatment for a decubitus ulcer of the right buttock 
region, at a VAMC from 1984 to 1986, was the result or fault 
on the part of VA in furnishing treatment or that the 
disability was the result of an event not reasonably 
foreseeable.  In addressing the question, the physicians were 
to consider the Veteran's contention that a 10-inch piece of 
NU-Gauze was left as packing in a non-healing wound in 1983 
or 1984 and traveled through his leg and exited from the 
front of his thigh; the Board noted that it accepted the 
Veteran's contention as true.  The physicians were also 
requested to offer an opinion as to whether any additional 
disability resulted from the Veteran's December 1997 surgery, 
which involved removal of a Harrington rod following fusion.  
Specifically, the physicians were requested to state whether 
dormant bacteria was activated by the December 1997 surgery.  
If it was determined that additional disability existed, the 
physicians were requested to offer an opinion as to whether 
it was at least as likely as not (50 percent or more 
likelihood) that the additional disability was the result or 
fault on the part of VA in furnishing treatment or that the 
disability was the result of an event not reasonably 
foreseeable.     

Pursuant to this request, the Board received VHA opinions 
from three physicians, dated in October 2008; the opinions 
were from J.E.S., M.D., an orthopedist, B.H.B., M.D., 
Physical Medicine and Rehabilitation, Subspecialty in Spinal 
Cord Injury, and C.D., M.D., Infectious Diseases.  In the 
opinion from Dr. J.E.S., he stated that with regard to the 
appropriate care of the Veteran's pressure sores and 
perirectal abscesses from 1983 to 1984, he had enclosed a 
copy of Facility Environmental Management, Environmental 
Care, and Infection Control procedures for VA Hospitals.  Dr. 
S. indicated that a review of the enclosed protocol in light 
of the care rendered to the Veteran by the VAMC in 1983 and 
1984 did not indicate a breech in protocol that would have 
contributed to or increased his disability.  In regard to the 
Veteran's surgery in 1997 for the removal of the Harrington 
rod, Dr. S. reported that he had enclosed a copy of the 
Surgical Skin Prep Procedure that was in place at the time of 
the Veteran's surgery.  According to Dr. S., a review of the 
operative report and the Surgical Skin Prep Procedure did not 
indicate a break in the protocol that was in place at that 
time.  Dr. S. noted that it was true that the Veteran did 
have a reactivation of a recurrent problem with a perirectal 
abscess in the post- operative period following the removal 
of his symptomatic retained spinal hardware, but there was no 
objective evidence that a break in normal preoperative 
considerations or intraoperative or early postoperative care 
was the cause of his perirectal abscess.  In the opinion from 
Dr. B.H.B., Dr. B. essentially reiterated the response from 
Dr. S., only adding that there was no objective evidence to 
suggest that there was an error or breach in the protocols 
and infection control procedures that were in place in 1997 
for the treatment of patients with spinal cord injury.         

In the opinion, Dr. C.D. stated that due to the Veteran's 
spinal cord injury, he was at risk for decubitus ulcers and 
infection due to various factors, including the break in skin 
due to pressure, urine, and stool incontinence contaminating 
the wound.  The chronic sinus tracts were hard to completely 
eliminate even though over the years multiple surgeries have 
been performed and fistulous tracts to the colon have been 
evaluated.  Multiple decubitus ulcers with abscesses, 
fistulas, and sinus tracts dated back to 1982 predominantly 
were due to his paraplegia.  Dr. D. indicated that in 1984, 
the Veteran developed a large abscess and stated that a 10-
inch NU-Gauze was left as a packing in the wound.  According 
to Dr. D., it was not clear if the NU-Gauze that was reported 
by the Veteran occurred during his post discharge in March 
1983.  Since the wound was healing at the time of discharge 
and appeared shallow, Dr. D. stated that she found that the 
care given by the VA staff to be reasonable and adequate.  
Dressing changes were supplied at the time of discharge and 
the Veteran was advised to stay down for 3 to 4 weeks 
following complete closure of the skin.  Regarding the 
development of the perirectal abscess five days after the 
removal of the Harrington rod in 1997, Dr. D. opined that it 
was likely an "incidental occurrence" rather than a direct 
cause from the Harrington rod removal.  Surgical cultures of 
the abscess grew E-coli and Streptococcus Milleri which was 
colonic flora.  Dr. D. stated that it was possible that the 
Veteran may have had fistula extending from the colon which 
could have been the cause of the abscess.  Review of clinical 
care provided by the VA followed appropriate surgical 
procedure and postoperative care including addressing the 
abscess.  Dr. D. indicated that upon a review of the Facility 
Environmental Management Environmental Care and Infection 
Control procedures, she did not see a breech in protocol at 
the VAMC in 1983 that would have contributed to or increased 
the Veteran's disability.    


III.  Analysis

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The current version of 
the law is more stringent than the old version.  The new law 
is effective with respect to claims filed on or after October 
1, 1997.  The Veteran filed his current claim in January 
1998.  Thus, the current version of the law applies to his 
case.  VAOPGCPREC 40-97.       

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability was service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability was: (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails. When a fair preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

In this case, the Board accepts as true the Veteran's 
contention that a 10-inch piece of NU-Gauze was left as 
packing in a non-healing wound in 1983 or 1984, traveled 
through the Veteran's leg and exited from the front of the 
thigh.  The Board recognizes that the medical evidence of 
record is negative for any evidence showing that gauze was 
left as packing in the Veteran's non-healing wound in 1983 or 
1984.  Prior to the alleged NU-Gauze incident, the Veteran 
already had a tendency to develop draining tracts in response 
to local infection and wounds.  In the June 2004 statement 
from Dr. S., he indicated that the Veteran had a tendency to 
form tracts on his own without the stimulus of a gauze 
foreign body.  However, the Board observes that Dr. S. also 
stated that because the Veteran had the tendency to form 
those tracts, and if the NU-Gauze was present, it could have 
conceivably migrated down a tract over time.  According to 
Dr. S., the clinical course was consistent with such a 
problem as the Veteran did not heal during the time the gauze 
could have been present.  Dr. S. noted that the gauze if left 
as a foreign body could have contributed to infection that 
may have sustained the persistent and recurrent right ischial 
pressure ulcer.  The Veteran's statements on this matter have 
remained consistent since he filed his claim are, in the 
undersigned's view, credible.  In light of the above, the 
Board finds that in approximately 1983 or 1984, while 
receiving treatment at a VAMC for a right ischial pressure 
ulcer, a piece of NU-Gauze was left as packing in the non-
healing wound, traveled through the Veteran's leg and exited 
from the front of a right lateral thigh tract.      

Given that the Board accepts the Veteran's contention 
regarding the NU-Gauze, it reasonably follows that VA acted 
negligently in leaving a piece of NU-Gauze in the Veteran's 
right ischial pressure ulcer.  VA's act of leaving the gauze 
as packing in a non-healing wound is negligent action on its 
face.  Therefore, the next question for the Board to address 
is whether the Veteran developed additional disabilities due 
to the negligent treatment he received at the VAMC?  The 
Board recognizes that actions taken by the VAMC did not 
actually cause the Veteran to develop the right ischial 
pressure ulcer.  He had already developed the ulcer prior to 
his treatment at the VAMC.  However, as Dr. S. stated in his 
June 2004 statement, gauze if left as a foreign body could 
have contributed to infection that may have sustained the 
persistent and recurrent right ischial pressure ulcer.  The 
Board finds that because the gauze was left in the non-
healing wound, it caused the wound to persist and take longer 
to heal.  The Board observes that the wound did, however, 
eventually heal.  In the June 2004 statement from Dr. S., he 
noted that in regard to the right ischial pressure ulcer 
where the gauze was left, and the right lateral thigh tract 
where the gauze exited, the right ischial pressure ulcer had 
been successfully closed and remained so.  In addition, the 
right lateral thigh tract had been excised.  According to Dr. 
S., at present, the only remaining disabilities were the 
scars from the right ischial pressure ulcer and the healed 
(excised) lateral thigh tract.  He noted that there were no 
other residual disabilities.  Thus, in light of the above, 
the Board finds that the Veteran sustained residual scars 
from a right ischial pressure ulcer and a right lateral thigh 
tract, as a result of negligent treatment by the VAMC in 
approximately 1983 or 1984.       

The next question for the Board to address is whether the 
Veteran's December 1997 VA surgery, which involved removal of 
a Harrington rod, activated bacteria which caused additional 
disability, to specifically include a right gluteal abscess?  
In this regard, the Board finds that the evidence of record 
is in relative equipoise as to whether the surgical removal 
of the Harrington rod activated dormant bacteria and caused 
the Veteran to develop a right gluteal abscess.  

At the outset, the Board notes that prior to the Veteran's 
December 1997 surgery, there were no pressure ulcers and the 
right ischial pressure ulcer had healed.  Approximately five 
days after the Veteran's surgery, he developed a right 
gluteal abscess.  There are discrepancies in the medical 
evidence of record as to whether the surgical removal of the 
Harrington rod activated bacteria which caused the Veteran to 
develop a right gluteal abscess.  On the one hand, in the May 
1998 VA examination report, the examiner opined that it was 
likely that dormant bacteria related to the Veteran's 
previous decubitus ulcers of the buttocks and the associated 
fistulous tracts were activated following the removal of the 
Harrington rod.  The examiner stated that impaired arterial 
flow to the Veteran's buttocks area was likely following the 
multiple skingraftings, and that the immune response to 
illness in paraplegic patients was often decreased.  Although 
the examiner indicated that it was not possible to relate the 
recent buttock abscess and past buttock and right thigh 
infections, one to the other, with absolute certainty, he 
ultimately concluded that the right buttock abscess of 
December 1997 was related to the previous decubitus ulcers 
and fistulous tracks which developed in the late 1970's and 
early 1980's.  

On the other hand, in the June 2004 VA statement, Dr. S. 
opined that there was no consistent clinical evidence which 
showed that there was bacteria in the region of the Veteran's 
right gluteal or thigh area.  In addition, in the October 
2008 VHA opinion, Dr. D. stated that regarding the 
development of the perirectal abscess five days after the 
removal of the Harrington rod in 1997, it was her opinion 
that it was likely an "incidental occurrence" rather than a 
direct cause from the Harrington rod removal.  According to 
Dr. D., surgical cultures of the abscess grew E-coli and 
Streptococcus Milleri which was colonic flora.  The physician 
reported that it was possible that the Veteran may have had 
fistula extending from the colon which could have been the 
cause of the abscess.  Thus, Dr. D. did not link the 
Veteran's right buttock abscess to his December 1997 surgery.  

In light of the above, the Board finds that in considering 
all of the opinions together, what emerges is positive and 
negative evidence that is in relative equipoise as to whether 
the surgical removal of the Harrington rod activated dormant 
bacteria and caused the Veteran to develop a right gluteal 
abscess.  Under these circumstances, and with the application 
of the doctrine of reasonable doubt, the Board finds that the 
surgical removal of the Harrington rod activated dormant 
bacteria and caused the Veteran to develop a right gluteal 
abscess.  

Although the Board finds that the 1997 surgery activated a 
dormant bacteria and caused a right gluteal abscess, the 
Board does not find that the surgery itself breached any 
standard of care or that the right gluteal abscess was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing this medical treatment.  The overwhelming 
preponderance of the medical evidence is against a finding 
that such additional disability was the result of negligent 
care provided by VA.  In the June 2004 statement from Dr. S., 
he reported that the surgical team that recovered the 
Harrington rod complied with normal surgical practice under 
the circumstances.  In addition, in the VHA opinions from Dr. 
J.E.S., B.H.B., and C.D., all three physicians concluded that 
care given by the VA staff in 1997 was reasonable and 
adequate, and there was no evidence to suggest that there was 
an error or breach in the protocols and infection control 
procedures that were in place in 1997 for the treatment of 
patients with spinal cord injury.  Consequently, given that 
it has not been shown that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the medical treatment 
caused the Veteran to develop a right gluteal abscess after 
his 1997 surgery, the next question for the Board to address 
is whether the additional disability of a right gluteal 
abscess was an event not reasonably foreseeable following VA 
surgical treatment?       

In the October 2008 VHA opinion, while Dr. D. did not 
specifically address the question of whether the right 
gluteal abscess was the result of an event not reasonably 
foreseeable, he did generally state that due to the Veteran's 
spinal cord injury, he was at risk for decubitus ulcers and 
infection due to various factors including the break in skin 
due to pressure, urine, and stool incontinence contaminating 
the wound.  According to Dr. D., the Veteran had multiple 
decubitus ulcers with abscesses, fistulas, and sinus tracts 
which dated back to 1982 and were predominantly due to his 
paraplegia.  Dr. D. considered the Veteran's development of 
the perirectal abscess five days after the removal of the 
Harrington rod an "incidental occurrence" rather than a 
direct cause from the Harrington rod removal.  Thus, given 
that Dr. D. reported that the Veteran was prone to decubitus 
ulcers, it appears that he would consider the development of 
the right gluteal abscess an event that was reasonably 
foreseeable following VA surgical treatment.      

By contrast, the Board observes that in the June 2004 
statement from Dr. S., he specifically stated that there was 
no reason for [the Veteran's surgeons] to suspect or predict 
that a right gluteal infection would develop days after the 
Harrington rod removal.  (Emphasis added.)  Therefore, the 
opinion from Dr. S. supports the claim that the result of the 
Veteran developing a right gluteal abscess due to dormant 
bacteria being activated during the December 1997 surgery was 
an event not reasonably foreseeable.  In regard to current 
disability, Dr. S. noted that at present, the Veteran had a 
curved upper gluteal healed scar and healed scar at the lower 
gluteal border and upper thighs.  

In light of the above, the Board finds that the competent 
medical evidence of record is at least in relative equipoise 
on the question of whether the additional disability of a 
right gluteal abscess was an event not reasonably foreseeable 
following VA surgical treatment.  Thus, with application of 
the doctrine of reasonable doubt, the Board concludes that 
the Veteran developed an additional disability of a right 
gluteal abscess, with residual scars, that was caused by an 
unforeseen event during VA surgical treatment in December 
1997.       

In view of the foregoing, the Board finds that compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residual scars of a right ischial pressure ulcer, a right 
lateral thigh tract, and a right gluteal abscess, are 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residual scars of a right ischial pressure ulcer, 
a right lateral thigh tract, and a right gluteal abscess, are 
granted.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


